Citation Nr: 1605408	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February 1961 to August 1961.  The Veteran had additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated December 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to acoustic trauma during service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a-b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.


In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is competent to render a diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002). The Veteran further asserts that he experienced in-service acoustic trauma.  Specifically, the Veteran claims that he was exposed to loud noises associated with rifles, grenades and machine guns while serving in the military.  He stated that he first noticed the ringing in his ear during his military service.  See October 2013 Private Tinnitus Questionnaire.  The Board notes that the Veteran served as a light weapons infantryman.  See Form DD-214.  The Veteran's exposure to noise while in service is conceded. 

The Veteran submitted a September 2013 private medical opinion from Dr. C.F., MD along with an August 2013 private audiogram.  He reported that his tinnitus is a result of being exposed to loud noises associated with rifles, grenades and machine guns while serving in the military.  He stated that since he left the military he has been involved in farming.  Dr. C.F diagnosed him with subjective tinnitus.  The doctor also opined that it is quite likely that the noise exposure the Veteran suffered during his military service was the beginning of his tinnitus.

The Veteran's credible statements regarding the onset of his tinnitus, private medical opinion from Dr. C.F, and lack of contradictory evidence of record, is sufficient to establish the in-service onset of tinnitus. 

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Further development is necessary prior to analyzing the merits of the service connection claim for bilateral hearing loss.

With regards to the hearing loss claim, the Veteran submitted an August 2013 private audiology exam from Dr. C.F.  He reported that his hearing loss is a result of being exposed to loud noises associated with rifles, grenades and machine guns while serving in the military.  He stated that since he left the military he has been involved in farming.  The examination pure tone thresholds, in decibels, were interpreted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
80
80
LEFT
40
35
45
75
75

Dr. C.F diagnosed him with bilateral sensorineural hearing loss and noise induced hearing loss.  The doctor also opined that it is quite likely that the noise exposure the Veteran suffered during his military service was the beginning of his hearing loss.  The rationale the doctor provided was that the type and degree of the Veteran's hearing level is consistent with noise induced hearing loss.  His pure tone averages for 1000, 2000, 3000 and 4000 Hertz is 58.75 dBHL for the right ear and 57.50 dBHL for the left ear.

The Board notes that the private opinion rendered by Dr. C.F. does not address the Veteran's post-service occupation of farming and what, if any effect it has had on his bilateral hearing loss.  Therefore, the Board believes that the Veteran should be afforded another VA audiology examination to determine the nature and etiology of his bilateral hearing loss, as well as what, if any effect his post-service occupation of farming has had.  38 U.S.C.A. § 5103A (d) (West 2002).

The Board is aware that the Veteran failed to report, without explanation, for a VA examination scheduled for December 2013.  Given these circumstances, VA is not required to provide further examination. Nevertheless, the Board finds that the Veteran should be afforded another opportunity to report for an examination for the purpose of assessing the etiology of his current disability.  However, the Veteran should be reminded that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination.  His claims file must be made available to the audiologist who should indicate in his/her report whether or not the claims file was reviewed.  All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure after service, and whether the Veteran used hearing protection devices. 
After evaluating the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

a. Indicate whether the Veteran currently has a hearing loss disability for VA purposes in the right and/or left ears. 

b. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss is the result of noise exposure or other injury or disease in active service.  In so considering, the examiner is also to address and determine what if any impact the Veteran's post service occupation in farming had on his bilateral hearing loss.

d. The examiner should set forth the complete rationale for all opinions expressed and conclusions reached If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issues of entitlement to service connection for bilateral hearing loss based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


